Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 1 of 54




                                                        EXHIBIT A
                Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 2 of 54




 1

 2

 3

 4
                               SUPERIOR COURT OF WASHINGTON
 5                                    FOR KING COUNTY
 6
        T.S.,
 7                             Plaintiff,
                     v.                                   No. 21-2-02611-3 SEA
 8
        TOTE Services, LLC,
 9                             Defendants.                AMENDED COMPLAINT FOR
10                                                        DAMAGES

11

12

13          COMES NOW the Plaintiff T.S. and complains of TOTE Services, LLC, as well as

14   associated, predecessor and successor entities, (hereinafter, “TOTE”):

15                             I.       PRELIMINARY STATEMENT

16          In this suit, T.S., a gay woman, challenges the unlawful treatment she suffered while

17   employed as a Third Mate aboard the TOTE vessel M/V Perla Del Caribe. T.S. was subjected to

18   homophobic harassment and thinly veiled threats by Able-Bodied Seaman Efren Ramos Sosa

19   during their daily watch shifts together. When she brought the issue to the Captain, Kevin Stith,

20   he excused Ramos Sosa’s behavior, forbade T.S. to talk about being gay, discouraged her from

21   calling HR, and then ordered her to stay in her cabin for nine hours. No action was taken by

22   Captain Stith or TOTE to protect the Plaintiff. T.S. fled the M/V Perla Del Caribe as soon as

23   HR agreed to fly her home.

24          After these traumatizing experiences, T.S.—who aspired to have a long career as a

25   seaman—is fearful to the shipping industry out of fear for her safety. She has suffered great


     AMENDED COMPLAINT FOR DAMAGES                                                Lavender Rights Project
     Page 1 of 10                                                     1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
               Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 3 of 54




 1   financial and emotional losses, and continues to experience medical problems due to the effects

 2   of the trauma.

 3                           II.     PARTIES, JURISDICTION, AND VENUE

 4
     1. Plaintiff resides in Seattle, Washington. She was at all times material to this action a
 5
          resident of Kitsap County, Washington.
 6

 7   2. Defendant TOTE Services, LLC, is a Foreign Limited Liability Company doing business in

 8        in Federal Way, King County, Washington.

 9   3. Defendant Kevin Stith was the Captain of the TOTE vessel where the events of this case

10        took place, and is a resident of New Orleans.
11   4. Defendant Efren Ramos Sosa was an Able Bodied Seaman on the TOTE vessel where the
12
          events of this case took place, and is a resident of San Juan/Puerto Rico.
13
     5. Jurisdiction is proper in King County Superior Court pursuant to RCW 2.08.010 and
14
          the “Savings to Suitors Clause,” 28 U.S.C. § 1333(1).
15
     6. Venue is proper in King County, Washington pursuant to RCW 4.12.025.
16
     7. Plaintiff has obtained proper service of process on Defendants.
17

18                                   III.    FACTUAL ALLEGATIONS
19

20   1.      T.S. was hired on December 6, 2018, as a Third Officer on the M/V Perla Del Caribe.

21   She reported to Captain Kevin Stith, and worked daily with Able-Bodied Seaman Efren Ramos

22   Sosa.

23   2.      T.S. took measures to keep her personal life private and to ward off sexism and
24   homophobia from coworkers. T.S. wore a fake wedding ring, and kept quiet about her sexual
25

     AMENDED COMPLAINT FOR DAMAGES                                                  Lavender Rights Project
     Page 2 of 10                                                       1004 MLK Way, Tacoma, WA 98405
                                                                         P: (206) 639-7955 F: (206) 374-2853
              Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 4 of 54




     orientation. T.S. anticipated that men on the ship would react badly if they knew she was gay
 1
     because of the sexist and homophobic culture that she had experienced under Captain Stith on a
 2

 3   previous hitch and in the industry at large.

 4   2.     T.S. and Mr. Ramos Sosa were scheduled to work the same watch shift. Mr. Ramos Sosa

 5   talked constantly about his girlfriend, including their sex life, while on watch with T.S. After

 6   two weeks of daily 4-hour watch shifts during which Mr. Ramos Sosa talked about his
 7   girlfriend, T.S. mentioned that she was also seeing a woman casually back home.
 8
     3.     As soon Mr. Ramos Sosa learned that T.S. was gay, his attitude towards her became
 9
     openly hostile. Mr. Ramos Sosa refused to follow her orders, although she was his superior
10
     officer. When she would give him an order, he would frequently respond, “Fuck you, I’m not
11
     doing that.”
12
     4.     Between December 21st and 24th of 2018, Mr. Ramos Sosa made degrading comments
13
     to T.S. about how unimportant her job was, saying that she didn’t know anything about
14

15   shipping, and that he had more responsibility than her.

16   5.     Mr. Ramos Sosa also told T.S. that “all gays are faggots.”

17   5.     On another occasion, Mr. Ramos Sosa told T.S. that he holds grudges against people,

18   and that he had set a car on fire before to get revenge on someone who had “wronged him.”

19   6.     T.S. reported the harassment and veiled threats to Chief Officer Douglas Voss on several
20   occasions between December 24, 2018, and January 2, 2019, but insufficient steps were taken to
21
     address the behavior.
22
     7.     T.S. remained professional and only engaged with Mr. Ramos Sosa when absolutely
23
     necessary. However, Mr. Ramos Sosa frequently refused to do his job, which T.S., as his
24
     supervisor, could not let slide.
25

     AMENDED COMPLAINT FOR DAMAGES                                               Lavender Rights Project
     Page 3 of 10                                                    1004 MLK Way, Tacoma, WA 98405
                                                                      P: (206) 639-7955 F: (206) 374-2853
              Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 5 of 54




     8.      On January 2, 2019, T.S. asked Mr. Ramos Sosa not to sit down on watch, as it was
 1
     against the rules. He responded, “Hell no, you ain’t going to do a power trip on my ass.” T.S.
 2

 3   had to call the Captain to get Mr. Ramos Sosa to comply. Refusing to follow a superior officer’s

 4   orders is a fireable offense.

 5   9.      When T.S. attempted to explain the situation, Captain Stith put his hand in her face and

 6   said, “No. Not your turn.” He then asked Mr. Ramos Sosa to comply with T.S.’s orders “for
 7   him.” Mr. Ramos Sosa at first refused, but the Captain eventually talked him into it. Again,
 8
     refusing a superior officer’s orders should have come with some form of discipline, but Mr.
 9
     Ramos Sosa was allowed to go on with his work as usual.
10
     10.     When T.S. reported Mr. Ramos Sosa’s ongoing behavior to Captain Stith later that day,
11
     he responded that she should not have talked about being gay. He said, explicitly, that Mr.
12
     Ramos Sosa had a problem with her being a “young gay female.” He ordered her never to talk
13
     about her personal life again, and discouraged her from calling HR so he could have more time
14

15   to “change [Mr. Ramos Sosa’s] mind about homophobia.” He refused to switch her shift so she

16   could get away from her harasser.

17   11.     Almost immediately after this conversation, the Captain asked Mr. Ramos Sosa about

18   his girlfriend in front of T.S. It was clear that the rule was not “don’t talk about your

19   relationships,” but rather, “don’t talk about being gay.”
20   12.     On January 3, 2019, T.S. observed Mr. Ramos Sosa writing in a journal for 45 minutes
21
     and not fulfilling his duties, including not updating the ship’s heading. Being on watch is like
22
     being a lifeguard; any activity that would take your eyes off of the water is strictly prohibited,
23
     for safety reasons. When T.S. asked him to please stop writing, he responded, “Do you think I
24
     give a shit what you say?” T.S. called the Captain to intervene.
25

     AMENDED COMPLAINT FOR DAMAGES                                                  Lavender Rights Project
     Page 4 of 10                                                       1004 MLK Way, Tacoma, WA 98405
                                                                         P: (206) 639-7955 F: (206) 374-2853
                Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 6 of 54




     13.    When Captain Stith arrived on the bridge, he did not allow T.S. to explain, but instead
 1
     ordered her to go to her room and stay in there until he released her. The Captain kept her in her
 2

 3   room for 9 hours.

 4   14.    For the first 20 minutes of being confined to her room, T.S.’s intra-ship phone line

 5   appeared to be disabled. She asked Captain Stith if she could use the ship’s satellite phone to

 6   call HR.
 7   15.    When she got in touch with HR at around 9:30 am, the HR representative said they
 8
     would not pay to fly her home until the HR investigation was complete. This could have been
 9
     months.
10
     16.    T.S. was terrified, and wanted to leave the ship immediately. She sent HR her notes on
11
     the situation, ending with: “Please help me.”
12
     17.    At 11:00 am, the Captain came by T.S.’s cabin and told her he felt like he “let her
13
     down.” However, he did not release her from her room.
14

15   18.    At 4:00 pm, T.S. asked if she could go to work. The Captain said he didn’t know yet.

16   19.    While she was confined to her room, she missed the opportunity to do overtime work

17   from 1:00 to 5:00 pm.

18   20.    At 6:00 pm, the Captain called T.S. and told her he was going to let her go back to work

19   for the night’s watch shift with a different Able Bodied Seaman, Cole Linnell.
20   21.    At 9:00 pm, the Captain accused T.S. of missing an inspection. T.S. explained that this
21
     specific inspection wasn’t part of her duties, but she was willing to take it on in the future. The
22
     Captain agreed, but then told T.S. that he had actually already done this inspection on December
23
     28, 2018. T.S. found it strange that the Captain had accused her of forgetting about a task that
24
     was not assigned to her and that he had already completed 6 days prior.
25

     AMENDED COMPLAINT FOR DAMAGES                                                 Lavender Rights Project
     Page 5 of 10                                                      1004 MLK Way, Tacoma, WA 98405
                                                                        P: (206) 639-7955 F: (206) 374-2853
              Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 7 of 54




     22.    After experiencing mistreatment by both the AB and the Captain, T.S. started keeping
 1
     her room locked because she was afraid someone would take or tamper with the log that she
 2

 3   was keeping.

 4   23.    The next day, when she went to the galley to order breakfast, she saw Mr. Ramos Sosa

 5   and did not feel comfortable being in the same room as him. She was astounded that he had not

 6   been sent home for his harassment against her, and began to realize that no one on the ship had
 7   her back. She started taking all her meals back to her room.
 8
     24.    That morning, the Captain shadowed T.S. on her watch, scrutinizing her work for
 9
     mistakes. To T.S.’s knowledge, the Captain did not shadow any other employees in this way.
10
     25.    At 3:30 pm, T.S. was instructed to walk around the deck to look for something to do.
11
     She felt fearful of running into Mr. Ramos Sosa while alone on the deck.
12
     26.    At 4:00 pm, she asked the Captain if she could use the satellite phone to call her union
13
     representative because she was feeling unsafe.
14

15   27.    The Captain pressured T.S. to explain, again, why she felt unsafe. When she did, he

16   became defensive, and refused to do anything.

17   28.    In her logs from this time, T.S. describes the “mental torture” she was going through

18   because she was fearful of retaliation from both Mr. Ramos Sosa and the Captain.

19   29.    At 6:00 pm, T.S. again talked to the Captain about her safety concerns. This time, he
20   said she would not have to work with Mr. Ramos Sosa anymore. T.S. did not trust him or feel
21
     that the issue was truly resolved.
22
     30.    On January 5, T.S. woke up feeling, in her own words, “uncomfortable and
23
     emotionally exhausted/crying from feeling so continuously distraught, isolated, fearful of
24
     retaliation/targeting, and feeling unsafe.”
25

     AMENDED COMPLAINT FOR DAMAGES                                                Lavender Rights Project
     Page 6 of 10                                                     1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 8 of 54




     31.    The ship arrived in Puerto Rico. T.S. called HR and pleaded with them to help her get
 1
     off of the ship immediately. HR changed their tune, and offered to fly her to Florida the next
 2

 3   day. They said this was because she had said the specific words, “I feel unsafe,” that they were

 4   able to fly her back to the U.S. This was confusing to T.S., as she had been communicating her

 5   fear for her safety since the last incident, and had sent them her entire log of the harassment

 6   incidents.
 7   32.    Later that day, T.S. talked to Mr. Voss and told him everything that had been going on.
 8
     Mr. Voss responded, “I hope one day, as you get older, that you can see this from the Captain’s
 9
     side, and know how much he has going on, and how nice it is for him to be focusing on dealing
10
     with you.”
11
     33.    On the morning of January 6, 2019, T.S. volunteered to take the watch shift until noon,
12
     even though she was about to leave the ship and was not obligated to do this. During this shift,
13
     Mr. Voss called T.S. out on the radio for failing to unplug a refrigerated container from the
14

15   deck. Unplugging this container was not T.S.’s responsibility, and this call-out was another

16   contrived and baseless reprimand, just like the Captain accusing her of missing an inspection. It

17   was clear that Captain Stith and Mr. Voss were looking for reasons to get T.S. in trouble.

18   34.    Later that day, T.S. flew from Puerto Rico to Florida, and met with HR to discuss her

19   treatment on the ship. During this conversation, HR suggested that T.S., a gay woman, had been
20   in a sexual relationship with Mr. Ramos Sosa, and asked if she had ever sexually harassed him.
21
     HR told T.S. that it would take six weeks for them to conclude their investigation, but that she
22
     was “welcome to return to the ship at any time.”
23
     37.    Unable to go back to the incredibly hostile work environment with no changes made,
24
     T.S. sent in her resignation on February 28th, 2019.
25

     AMENDED COMPLAINT FOR DAMAGES                                                Lavender Rights Project
     Page 7 of 10                                                     1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
               Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 9 of 54




     38.      T.S. was constructively discharged after enduring homophobic and sexist harassment
 1
     from her AB and the Captain. The Captain not only participated in the harassment, but also
 2

 3   negligently refused to manage the AB’s behavior or follow anti-harassment procedures. T.S.

 4   had to flee the ship, whereas Mr. Ramos Sosa was able to carry on with his career.

 5   40.      T.S. has suffered greatly since being forced out of the industry. She was working as a

 6   waitress, then as a bartender, and is now unemployed. She does not feel safe returning to the
 7   shipping industry at all, which is significant because she spent considerable time and money on
 8
     education in this field, having graduated from the California Maritime Academy with a BS in
 9
     marine transportation, minor in law, and simultaneously earned the US Coast Guard Unlimited
10
     Tonnage 3rd Mate License.
11
     41.      Furthermore, T.S. can no longer access the $2,793.69 in her AMO Pension plan, which
12
     she would have had access to if she had worked 100 days at sea in 2019.
13
     42.      T.S. has been diagnosed with PTSD from the events that transpired on the TOTE vessel.
14

15   She has experienced trauma flashbacks, vomiting, fainting, recurring nightmares, insomnia,

16   hyper vigilance, hair pulling, vertigo, and headaches. She had to go to the ER on one occasion

17   after fainting during a particularly bad flashback.

18
                                        IV.     CAUSES OF ACTION
19
              The above paragraphs are herein incorporated by this reference.
20
     1. Discrimination: Defendants, by and through their actions and/or omissions, discriminated
21
           against Plaintiff T.S. on the basis of her sex and sexual orientation in violation of RCW
22
           49.60.
23

24

25

     AMENDED COMPLAINT FOR DAMAGES                                                Lavender Rights Project
     Page 8 of 10                                                     1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
              Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 10 of 54




 1   2. Harassment: Defendants, by and through their actions and/or omissions, harassed Plaintiff

 2        T.S. because of her sex and sexual orientation in violation of RCW 49.60 and WAC 162-32-

 3        040.

 4   3. Intentional Infliction of Emotional Distress: Defendants, by and through their actions

 5        and/or omissions, intentionally inflicted emotional distress upon Plaintiff T.S. in violation of

 6        RCW 49.60.

 7   4. Negligent Infliction of Emotional Distress: Defendants, by and through their actions

 8        and/or omissions, negligently inflicted emotional distress upon Plaintiff T.S. in violation of

 9        RCW 49.60.

10   5.   Constructive Discharge: The conduct, acts and omissions of Defendants were the

11        proximate cause of Plaintiff’s resignation from employment with TOTE, and constitute

12        constructive discharge in violation of RCW 49.60.

13   6. Maintenance and Cure: Plaintiff is entitled to compensation under the common law duty

14        of a ship owner to provide maintenance and cure.

15   7. Other Claims: Plaintiff reserves the right to conduct discovery into alternative claims and

16        additional defendants and to amend these charges as necessary.

17                                     VII. PRAYER FOR RELIEF

18   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

19   1. That the Plaintiff be awarded damages for humiliation, personal indignity, embarrassment,

20        fear, sadness, anger, anxiety, anguish and other forms of emotional distress she has

21        experienced, in an amount to be proven at trial;

22   2. That Plaintiff be awarded lost wages stemming from the constructive discharge;

23   3. That the Plaintiff be awarded pre- and post- judgment interest to the extent authorized by

24        law;

25

     AMENDED COMPLAINT FOR DAMAGES                                                   Lavender Rights Project
     Page 9 of 10                                                        1004 MLK Way, Tacoma, WA 98405
                                                                          P: (206) 639-7955 F: (206) 374-2853
            Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 11 of 54




 1   4. That Plaintiff be awarded compensation for the medical care needed to treat the

 2      psychological injuries inflicted aboard the vessel, as well as day-to-day living expenses,

 3      until she is fit for duty, or until she has reached a point where additional medical treatment

 4      will not help her;

 5   5. That Plaintiff be awarded all other actual damages;

 6   6. That Plaintiff be awarded his reasonable attorney’s fees and costs; and

 7   7. That Plaintiff be awarded such other relief as the Court deems just and proper.

 8
     DATED April 2, 2021.
 9
     Lavender Rights Project, by:
10

11

12   ___________________________
     Morgan Mentzer, WSBA #47483
13   Attorney for Plaintiff T.S.

14

15

16

17

18

19

20

21

22

23

24

25

     AMENDED COMPLAINT FOR DAMAGES                                                Lavender Rights Project
     Page 10 of 10                                                    1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 12 of 54




                                                        EXHIBIT B
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 13 of 54




 1                                                 FILED
                                             2021 FEB 25 12:59 PM
 2                                               KING COUNTY
                                            SUPERIOR COURT CLERK
 3                                                  E-FILED
                                            CASE #: 21-2-02611-3 SEA
 4
                               SUPERIOR COURT OF WASHINGTON
 5                                    FOR KING COUNTY
 6
        T.S.,
 7                             Plaintiff,
                       v.                                 No.
 8
        TOTE, Inc., TOTE Services, LLC, Kevin
 9      Stith, and Efren Ramos Sosa,                      COMPLAINT FOR DAMAGES
                             Defendants.
10

11

12
            COMES NOW the Plaintiff T.S. and complains of TOTE, Inc., subsidiary TOTE
13
     Services, LLC, as well as associated, predecessor and successor entities, (hereinafter, “TOTE”),
14
     Kevin Stith (“Captain Stith”), and Efren Ramos Sosa (“Mr. Ramos Sosa”), as follows:
15
                               I.       PRELIMINARY STATEMENT
16
            In this suit, T.S., a gay woman, challenges the unlawful treatment she suffered while
17
     employed as a Third Mate aboard the TOTE vessel M/V Perla Del Caribe. T.S. was subjected to
18
     homophobic harassment and thinly veiled threats by Able-Bodied Seaman Efren Ramos Sosa
19
     during their daily watch shifts together. When she brought the issue to the Captain, Kevin Stith,
20
     he excused Ramos Sosa’s behavior, forbade T.S. to talk about being gay, discouraged her from
21
     calling HR, and then ordered her to stay in her cabin for nine hours. No action was taken by
22
     Captain Stith or TOTE to protect the Plaintiff. T.S. fled the M/V Perla Del Caribe as soon as
23
     HR agreed to fly her home.
24

25

     COMPLAINT FOR DAMAGES - Page 1 of 10                                          Lavender Rights Project
                                                                       1004 MLK Way, Tacoma, WA 98405
                                                                        P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 14 of 54




 1          After these traumatizing experiences, T.S.—who aspired to have a long career as a

 2   seaman—is fearful to the shipping industry out of fear for her safety. She has suffered great

 3   financial and emotional losses, and continues to experience medical problems due to the effects

 4   of the trauma.

 5                          II.    PARTIES, JURISDICTION, AND VENUE
     1. Plaintiff resides in Seattle, Washington. She was at all times material to this action a
 6
        resident of Kitsap County, Washington.
 7

 8   2. Defendant TOTE Services, LLC, is a Foreign Limited Liability Company doing business in

 9      in Federal Way, King County, Washington.

10   3. Defendant TOTE, Inc., is the parent company of TOTE Services, LLC, and is a Washington

11      Limited Liability Company doing business in Federal Way, King County, Washington.
12   4. Defendant Kevin Stith was the Captain of the TOTE vessel where the events of this case
13      took place, and is a resident of New Orleans.
14
     5. Defendant Efren Ramos Sosa was an Able Bodied Seaman on the TOTE vessel where the
15
        events of this case took place, and is a resident of San Juan/Puerto Rico.
16
     6. Jurisdiction is proper in King County Superior Court pursuant to RCW 2.08.010 and
17
        the “Savings to Suitors Clause,” 28 U.S.C. § 1333(1).
18
     7. Venue is proper in King County, Washington pursuant to RCW 4.12.025.
19

20   8. Plaintiff has obtained proper service of process on Defendants.

21
                                   III.    FACTUAL ALLEGATIONS
22

23

24

25

     COMPLAINT FOR DAMAGES - Page 2 of 10                                          Lavender Rights Project
                                                                       1004 MLK Way, Tacoma, WA 98405
                                                                        P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 15 of 54




     1.      T.S. was hired on December 6, 2018, as a Third Officer on the M/V Perla Del Caribe.
 1
     She reported to Captain Kevin Stith, and worked daily with Able-Bodied Seaman Efren Ramos
 2

 3   Sosa.

 4   2.      T.S. took measures to keep her personal life private and to ward off sexism and

 5   homophobia from coworkers. T.S. wore a fake wedding ring, and kept quiet about her sexual

 6   orientation. T.S. anticipated that men on the ship would react badly if they knew she was gay
 7   because of the sexist and homophobic culture that she had experienced under Captain Stith on a
 8
     previous hitch and in the industry at large.
 9
     2.      T.S. and Mr. Ramos Sosa were scheduled to work the same watch shift. Mr. Ramos Sosa
10
     talked constantly about his girlfriend, including their sex life, while on watch with T.S. After
11
     two weeks of daily 4-hour watch shifts during which Mr. Ramos Sosa talked about his
12
     girlfriend, T.S. mentioned that she was also seeing a woman casually back home.
13
     3.      As soon Mr. Ramos Sosa learned that T.S. was gay, his attitude towards her became
14
     openly hostile. Mr. Ramos Sosa refused to follow her orders, although she was his superior
15

16   officer. When she would give him an order, he would frequently respond, “Fuck you, I’m not

17   doing that.”

18   4.      Between December 21st and 24th of 2018, Mr. Ramos Sosa made degrading comments

19   to T.S. about how unimportant her job was, saying that she didn’t know anything about
20   shipping, and that he had more responsibility than her.
21
     5.      Mr. Ramos Sosa also told T.S. that “all gays are faggots.”
22
     5.      On another occasion, Mr. Ramos Sosa told T.S. that he holds grudges against people,
23
     and that he had set a car on fire before to get revenge on someone who had “wronged him.”
24

25

     COMPLAINT FOR DAMAGES - Page 3 of 10                                             Lavender Rights Project
                                                                          1004 MLK Way, Tacoma, WA 98405
                                                                           P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 16 of 54




     6.      T.S. reported the harassment and veiled threats to Chief Officer Douglas Voss on several
 1
     occasions between December 24, 2018, and January 2, 2019, but insufficient steps were taken to
 2

 3   address the behavior.

 4   7.      T.S. remained professional and only engaged with Mr. Ramos Sosa when absolutely

 5   necessary. However, Mr. Ramos Sosa frequently refused to do his job, which T.S., as his

 6   supervisor, could not let slide.
 7   8.      On January 2, 2019, T.S. asked Mr. Ramos Sosa not to sit down on watch, as it was
 8
     against the rules. He responded, “Hell no, you ain’t going to do a power trip on my ass.” T.S.
 9
     had to call the Captain to get Mr. Ramos Sosa to comply. Refusing to follow a superior officer’s
10
     orders is a fireable offense.
11
     9.      When T.S. attempted to explain the situation, Captain Stith put his hand in her face and
12
     said, “No. Not your turn.” He then asked Mr. Ramos Sosa to comply with T.S.’s orders “for
13
     him.” Mr. Ramos Sosa at first refused, but the Captain eventually talked him into it. Again,
14
     refusing a superior officer’s orders should have come with some form of discipline, but Mr.
15

16   Ramos Sosa was allowed to go on with his work as usual.

17   10.     When T.S. reported Mr. Ramos Sosa’s ongoing behavior to Captain Stith later that day,

18   he responded that she should not have talked about being gay. He said, explicitly, that Mr.

19   Ramos Sosa had a problem with her being a “young gay female.” He ordered her never to talk
20   about her personal life again, and discouraged her from calling HR so he could have more time
21
     to “change [Mr. Ramos Sosa’s] mind about homophobia.” He refused to switch her shift so she
22
     could get away from her harasser.
23

24

25

     COMPLAINT FOR DAMAGES - Page 4 of 10                                         Lavender Rights Project
                                                                      1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
               Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 17 of 54




     11.    Almost immediately after this conversation, the Captain asked Mr. Ramos Sosa about
 1
     his girlfriend in front of T.S. It was clear that the rule was not “don’t talk about your
 2

 3   relationships,” but rather, “don’t talk about being gay.”

 4   12.    On January 3, 2019, T.S. observed Mr. Ramos Sosa writing in a journal for 45 minutes

 5   and not fulfilling his duties, including not updating the ship’s heading. Being on watch is like

 6   being a lifeguard; any activity that would take your eyes off of the water is strictly prohibited,
 7   for safety reasons. When T.S. asked him to please stop writing, he responded, “Do you think I
 8
     give a shit what you say?” T.S. called the Captain to intervene.
 9
     13.    When Captain Stith arrived on the bridge, he did not allow T.S. to explain, but instead
10
     ordered her to go to her room and stay in there until he released her. The Captain kept her in her
11
     room for 9 hours.
12
     14.    For the first 20 minutes of being confined to her room, T.S.’s intra-ship phone line
13
     appeared to be disabled. She asked Captain Stith if she could use the ship’s satellite phone to
14
     call HR.
15

16   15.    When she got in touch with HR at around 9:30 am, the HR representative said they

17   would not pay to fly her home until the HR investigation was complete. This could have been

18   months.

19   16.    T.S. was terrified, and wanted to leave the ship immediately. She sent HR her notes on
20   the situation, ending with: “Please help me.”
21
     17.    At 11:00 am, the Captain came by T.S.’s cabin and told her he felt like he “let her
22
     down.” However, he did not release her from her room.
23
     18.    At 4:00 pm, T.S. asked if she could go to work. The Captain said he didn’t know yet.
24

25

     COMPLAINT FOR DAMAGES - Page 5 of 10                                           Lavender Rights Project
                                                                        1004 MLK Way, Tacoma, WA 98405
                                                                         P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 18 of 54




     19.    While she was confined to her room, she missed the opportunity to do overtime work
 1
     from 1:00 to 5:00 pm.
 2

 3   20.    At 6:00 pm, the Captain called T.S. and told her he was going to let her go back to work

 4   for the night’s watch shift with a different Able Bodied Seaman, Cole Linnell.

 5   21.    At 9:00 pm, the Captain accused T.S. of missing an inspection. T.S. explained that this

 6   specific inspection wasn’t part of her duties, but she was willing to take it on in the future. The
 7   Captain agreed, but then told T.S. that he had actually already done this inspection on December
 8
     28, 2018. T.S. found it strange that the Captain had accused her of forgetting about a task that
 9
     was not assigned to her and that he had already completed 6 days prior.
10
     22.    After experiencing mistreatment by both the AB and the Captain, T.S. started keeping
11
     her room locked because she was afraid someone would take or tamper with the log that she
12
     was keeping.
13
     23.    The next day, when she went to the galley to order breakfast, she saw Mr. Ramos Sosa
14
     and did not feel comfortable being in the same room as him. She was astounded that he had not
15

16   been sent home for his harassment against her, and began to realize that no one on the ship had

17   her back. She started taking all her meals back to her room.

18   24.    That morning, the Captain shadowed T.S. on her watch, scrutinizing her work for

19   mistakes. To T.S.’s knowledge, the Captain did not shadow any other employees in this way.
20   25.    At 3:30 pm, T.S. was instructed to walk around the deck to look for something to do.
21
     She felt fearful of running into Mr. Ramos Sosa while alone on the deck.
22
     26.    At 4:00 pm, she asked the Captain if she could use the satellite phone to call her union
23
     representative because she was feeling unsafe.
24

25

     COMPLAINT FOR DAMAGES - Page 6 of 10                                           Lavender Rights Project
                                                                        1004 MLK Way, Tacoma, WA 98405
                                                                         P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 19 of 54




     27.    The Captain pressured T.S. to explain, again, why she felt unsafe. When she did, he
 1
     became defensive, and refused to do anything.
 2

 3   28.    In her logs from this time, T.S. describes the “mental torture” she was going through

 4   because she was fearful of retaliation from both Mr. Ramos Sosa and the Captain.

 5   29.    At 6:00 pm, T.S. again talked to the Captain about her safety concerns. This time, he

 6   said she would not have to work with Mr. Ramos Sosa anymore. T.S. did not trust him or feel
 7   that the issue was truly resolved.
 8
     30.    On January 5, T.S. woke up feeling, in her own words, “uncomfortable and
 9
     emotionally exhausted/crying from feeling so continuously distraught, isolated, fearful of
10
     retaliation/targeting, and feeling unsafe.”
11
     31.    The ship arrived in Puerto Rico. T.S. called HR and pleaded with them to help her get
12
     off of the ship immediately. HR changed their tune, and offered to fly her to Florida the next
13
     day. They said this was because she had said the specific words, “I feel unsafe,” that they were
14
     able to fly her back to the U.S. This was confusing to T.S., as she had been communicating her
15

16   fear for her safety since the last incident, and had sent them her entire log of the harassment

17   incidents.

18   32.    Later that day, T.S. talked to Mr. Voss and told him everything that had been going on.

19   Mr. Voss responded, “I hope one day, as you get older, that you can see this from the Captain’s
20   side, and know how much he has going on, and how nice it is for him to be focusing on dealing
21
     with you.”
22
     33.    On the morning of January 6, 2019, T.S. volunteered to take the watch shift until noon,
23
     even though she was about to leave the ship and was not obligated to do this. During this shift,
24
     Mr. Voss called T.S. out on the radio for failing to unplug a refrigerated container from the
25

     COMPLAINT FOR DAMAGES - Page 7 of 10                                          Lavender Rights Project
                                                                       1004 MLK Way, Tacoma, WA 98405
                                                                        P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 20 of 54




     deck. Unplugging this container was not T.S.’s responsibility, and this call-out was another
 1
     contrived and baseless reprimand, just like the Captain accusing her of missing an inspection. It
 2

 3   was clear that Captain Stith and Mr. Voss were looking for reasons to get T.S. in trouble.

 4   34.    Later that day, T.S. flew from Puerto Rico to Florida, and met with HR to discuss her

 5   treatment on the ship. During this conversation, HR suggested that T.S., a gay woman, had been

 6   in a sexual relationship with Mr. Ramos Sosa, and asked if she had ever sexually harassed him.
 7   HR told T.S. that it would take six weeks for them to conclude their investigation, but that she
 8
     was “welcome to return to the ship at any time.”
 9
     37.    Unable to go back to the incredibly hostile work environment with no changes made,
10
     T.S. sent in her resignation on February 28th, 2019.
11
     38.    T.S. was constructively discharged after enduring homophobic and sexist harassment
12
     from her AB and the Captain. The Captain not only participated in the harassment, but also
13
     negligently refused to manage the AB’s behavior or follow anti-harassment procedures. T.S.
14
     had to flee the ship, whereas Mr. Ramos Sosa was able to carry on with his career.
15

16   40.    T.S. has suffered greatly since being forced out of the industry. She was working as a

17   waitress, then as a bartender, and is now unemployed. She does not feel safe returning to the

18   shipping industry at all, which is significant because she spent considerable time and money on

19   education in this field, having graduated from the California Maritime Academy with a BS in
20   marine transportation, minor in law, and simultaneously earned the US Coast Guard Unlimited
21
     Tonnage 3rd Mate License.
22
     41.    Furthermore, T.S. can no longer access the $2,793.69 in her AMO Pension plan, which
23
     she would have had access to if she had worked 100 days at sea in 2019.
24

25

     COMPLAINT FOR DAMAGES - Page 8 of 10                                          Lavender Rights Project
                                                                       1004 MLK Way, Tacoma, WA 98405
                                                                        P: (206) 639-7955 F: (206) 374-2853
               Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 21 of 54




     42.      T.S. has been diagnosed with PTSD from the events that transpired on the TOTE vessel.
 1
     She has experienced trauma flashbacks, vomiting, fainting, recurring nightmares, insomnia,
 2

 3   hyper vigilance, hair pulling, vertigo, and headaches. She had to go to the ER on one occasion

 4   after fainting during a particularly bad flashback.

 5
                                          IV.     CAUSES OF ACTION
 6
              The above paragraphs are herein incorporated by this reference.
 7
     1. Discrimination: Defendants, by and through their actions and/or omissions, discriminated
 8
           against Plaintiff T.S. on the basis of her sex and sexual orientation in violation of RCW
 9
           49.60.
10
     2. Harassment: Defendants, by and through their actions and/or omissions, harassed Plaintiff
11
           T.S. because of her sex and sexual orientation in violation of RCW 49.60 and WAC 162-32-
12
           040.
13
     3. Intentional Infliction of Emotional Distress: Defendants, by and through their actions
14
           and/or omissions, intentionally inflicted emotional distress upon Plaintiff T.S. in violation of
15
           RCW 49.60.
16
     4. Negligent Infliction of Emotional Distress: Defendants, by and through their actions
17
           and/or omissions, negligently inflicted emotional distress upon Plaintiff T.S. in violation of
18
           RCW 49.60.
19
     5.    Constructive Discharge: The conduct, acts and omissions of Defendants were the
20
           proximate cause of Plaintiff’s resignation from employment with TOTE, and constitute
21
           constructive discharge in violation of RCW 49.60.
22
     6. Maintenance and Cure: Plaintiff is entitled to compensation under the common law duty
23
           of a ship owner to provide maintenance and cure.
24

25

     COMPLAINT FOR DAMAGES - Page 9 of 10                                              Lavender Rights Project
                                                                           1004 MLK Way, Tacoma, WA 98405
                                                                            P: (206) 639-7955 F: (206) 374-2853
               Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 22 of 54




 1   7. Other Claims: Plaintiff reserves the right to conduct discovery into alternative claims and

 2      additional defendants and to amend these charges as necessary.

 3                                   VII. PRAYER FOR RELIEF

 4   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

 5   1. That the Plaintiff be awarded damages for humiliation, personal indignity, embarrassment,

 6      fear, sadness, anger, anxiety, anguish and other forms of emotional distress she has

 7      experienced, in an amount to be proven at trial;

 8   2. That Plaintiff be awarded lost wages stemming from the constructive discharge;

 9   3. That the Plaintiff be awarded pre- and post- judgment interest to the extent authorized by

10      law;

11   4. That Plaintiff be awarded compensation for the medical care needed to treat the

12      psychological injuries inflicted aboard the vessel, as well as day-to-day living expenses,

13      until she is fit for duty, or until she has reached a point where additional medical treatment

14      will not help her;

15   5. That Plaintiff be awarded all other actual damages;

16   6. That Plaintiff be awarded his reasonable attorney’s fees and costs; and

17   7. That Plaintiff be awarded such other relief as the Court deems just and proper.

18
     DATED January 28, 2021.
19
     Lavender Rights Project, by:
20

21

22

23   _                           __________________________
     Morgan Mentzer, WSBA #47483
24   Attorney for Plaintiff T.S.
25

     COMPLAINT FOR DAMAGES - Page 10 of 10                                         Lavender Rights Project
                                                                       1004 MLK Way, Tacoma, WA 98405
                                                                        P: (206) 639-7955 F: (206) 374-2853
         Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 23 of 54




                                                      FILED
                                               2021 FEB 25 12:59 PM
                                                   KING COUNTY
                                              SUPERIOR COURT CLERK
                                                      E-FILED
                                              CASE #: 21-2-02611-3 SEA




                      IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                    FOR THE COUNTY OF KING

T.S.                                           NO. 21-2-02611-3 SEA

                               Plaintiff(s)    ORDER SETTING CIVIL CASE SCHEDULE
vs
                                               ASSIGNED JUDGE: NORTH, Dept. 30
AND EFREN RAMOS SOSA TOTE,
INC., TOTE SERVICES, LLC, KEVIN
STITH
                                               FILED DATE: 02/25/2021
                            Defendant(s)       TRIAL DATE:02/22/2022

A civil case has been filed in the King County Superior Court and will be managed by the Case Schedule on
Page 3 as ordered by the King County Superior Court Presiding Judge.

                                                   I. NOTICES

NOTICE TO PLAINTIFF: The Plaintiff may serve a copy of this Order Setting Case Schedule
(Schedule) on the Defendant(s) along with the Summons and Complaint/Petition. Otherwise, the
Plaintiff shall serve the Schedule on the Defendant(s) within 10 days after the later of: (1) the filing of the
Summons and Complaint/Petition or (2) service of the Defendant's first response to the
Complaint/Petition, whether that response is a Notice of Appearance, a response, or a Civil Rule 12
(CR 12) motion. The Schedule may be served by regular mail, with proof of mailing to be filed promptly
in the form required by Civil Rule 5 (CR 5).

NOTICE TO ALL PARTIES:
All attorneys and parties should make themselves familiar with the King County Local Rules [KCLCR] --
especially those referred to in this Schedule. In order to comply with the Schedule, it will be necessary
for attorneys and parties to pursue their cases vigorously from the day the case is filed. For example,
discovery must be undertaken promptly in order to comply with the deadlines for joining additional parties,
claims, and defenses, for disclosing possible witnesses [See KCLCR 26], and for meeting the discovery
cutoff date [See KCLCR 37(g)].
            You are required to give a copy of these documents to all parties in this case.




                                                                                                                  3
         Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 24 of 54



                                          I. NOTICES (continued)

CROSSCLAIMS, COUNTERCLAIMS AND THIRD PARTY COMPLAINTS:
A filing fee of $240 must be paid when any answer that includes additional claims is filed in an existing
case.

KCLCR 4.2(a)(2)
A Confirmation of Joinder, Claims and Defenses or a Statement of Arbitrability must be filed by the
deadline in the schedule. The court will review the confirmation of joinder document to determine if a
hearing is required. If a Show Cause order is issued, all parties cited in the order must appear before
their Chief Civil Judge.

PENDING DUE DATES CANCELED BY FILING PAPERS THAT RESOLVE THE CASE:
When a final decree, judgment, or order of dismissal of all parties and claims is filed with the Superior
Court Clerk's Office, and a courtesy copy delivered to the assigned judge, all pending due dates in this
Schedule are automatically canceled, including the scheduled Trial Date. It is the responsibility of the
parties to 1) file such dispositive documents within 45 days of the resolution of the case, and 2) strike any
pending motions by notifying the bailiff to the assigned judge.

 Parties may also authorize the Superior Court to strike all pending due dates and the Trial Date by filing
a Notice of Settlement pursuant to KCLCR 41, and forwarding a courtesy copy to the assigned judge. If a
final decree, judgment or order of dismissal of all parties and claims is not filed by 45 days after a Notice
of Settlement, the case may be dismissed with notice.

If you miss your scheduled Trial Date, the Superior Court Clerk is authorized by KCLCR 41(b)(2)(A) to
present an Order of Dismissal, without notice, for failure to appear at the scheduled Trial Date.

NOTICES OF APPEARANCE OR WITHDRAWAL AND ADDRESS CHANGES:
All parties to this action must keep the court informed of their addresses. When a Notice of
Appearance/Withdrawal or Notice of Change of Address is filed with the Superior Court Clerk's Office,
parties must provide the assigned judge with a courtesy copy.

 ARBITRATION FILING AND TRIAL DE NOVO POST ARBITRATION FEE:
A Statement of Arbitrability must be filed by the deadline on the schedule if the case is subject to
mandatory arbitration and service of the original complaint and all answers to claims, counterclaims and
cross-claims have been filed. If mandatory arbitration is required after the deadline, parties must obtain
an order from the assigned judge transferring the case to arbitration. Any party filing a Statement must
pay a $250 arbitration fee. If a party seeks a trial de novo when an arbitration award is appealed, a fee
of $400 and the request for trial de novo must be filed with the Clerk’s Office Cashiers.

NOTICE OF NON-COMPLIANCE FEES:
All parties will be assessed a fee authorized by King County Code 4A.630.020 whenever the Superior
Court Clerk must send notice of non-compliance of schedule requirements and/or Local Civil Rule 41.

      King County Local Rules are available for viewing at www.kingcounty.gov/courts/clerk.




                                                                                                            3
         Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 25 of 54



                                           II. CASE SCHEDULE
*   CASE EVENT                                                                          EVENT DATE
    Case Filed and Schedule Issued.                                                          02/25/2021
*   Last Day for Filing Statement of Arbitrability without a Showing of Good Cause           08/05/2021
    for Late Filing [See KCLMAR 2.1(a) and Notices on Page 2].
     $220 arbitration fee must be paid
*   DEADLINE to file Confirmation of Joinder if not subject to Arbitration                     08/05/2021
    [See KCLCR 4.2(a) and Notices on Page 2].
    DEADLINE for Hearing Motions to Change Case Assignment Area [KCLCR                         08/19/2021
    82(e)].
    DEADLINE for Disclosure of Possible Primary Witnesses [See KCLCR 26(k)].                   09/21/2021
    DEADLINE for Disclosure of Possible Additional Witnesses [See KCLCR 26(k)].                11/02/2021
    DEADLINE for Jury Demand [See KCLCR 38(b)(2)].                                             11/16/2021
    DEADLINE for a Change in Trial Date [See KCLCR 40(e)(2)].                                  11/16/2021
    DEADLINE for Discovery Cutoff [See KCLCR 37(g)].                                           01/04/2022

   DEADLINE for Engaging in Alternative Dispute Resolution [See KCLCR 16(b)].                   01/25/2022
   DEADLINE: Exchange Witness & Exhibit Lists & Documentary Exhibits                            02/01/2022
   [KCLCR 4(j)].
* DEADLINE to file Joint Confirmation of Trial Readiness [See KCLCR 16(a)(1)]                   02/01/2022
   DEADLINE for Hearing Dispositive Pretrial Motions [See KCLCR 56; CR 56].                     02/08/2022
*   Joint Statement of Evidence [See KCLCR 4 (k)]                                               02/15/2022
   DEADLINE for filing Trial Briefs, Proposed Findings of Fact and Conclusions of               02/15/2022
   Law and Jury Instructions (Do not file proposed Findings of Fact and
   Conclusions of Law with the Clerk)
   Trial Date [See KCLCR 40].                                                                   02/22/2022
The * indicates a document that must be filed with the Superior Court Clerk’s Office by the date shown.

                                               III. ORDER

Pursuant to King County Local Rule 4 [KCLCR 4], IT IS ORDERED that the parties shall comply with the
schedule listed above. Penalties, including but not limited to sanctions set forth in Local Rule 4(g) and
Rule 37 of the Superior Court Civil Rules, may be imposed for non-compliance. It is FURTHER
ORDERED that the party filing this action must serve this Order Setting Civil Case Schedule and
attachment on all other parties.


DATED:      02/25/2021




                                                                     PRESIDING JUDGE




                                                                                                            3
           Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 26 of 54



                   IV. ORDER ON CIVIL PROCEEDINGS FOR ASSIGNMENT TO JUDGE

READ THIS ORDER BEFORE CONTACTING YOUR ASSIGNED JUDGE.
This case is assigned to the Superior Court Judge whose name appears in the caption of this case
schedule. The assigned Superior Court Judge will preside over and manage this case for all pretrial matters.

COMPLEX LITIGATION: If you anticipate an unusually complex or lengthy trial, please notify the assigned
court as soon as possible.

APPLICABLE RULES: Except as specifically modified below, all the provisions of King County Local Civil
Rules 4 through 26 shall apply to the processing of civil cases before Superior Court Judges. The local civil
rules can be found at www.kingcounty.gov/courts/clerk/rules/Civil.

CASE SCHEDULE AND REQUIREMENTS: Deadlines are set by the case schedule, issued pursuant to
Local Civil Rule 4.

THE PARTIES ARE RESPONSIBLE FOR KNOWING AND COMPLYING WITH ALL DEADLINES
IMPOSED BY THE COURT’S LOCAL CIVIL RULES.

A. Joint Confirmation regarding Trial Readiness Report
No later than twenty one (21) days before the trial date, parties shall complete and file (with a copy to the
assigned judge) a joint confirmation report setting forth whether a jury demand has been filed, the expected
duration of the trial, whether a settlement conference has been held, and special problems and needs (e.g.,
interpreters, equipment).

The Joint Confirmation Regarding Trial Readiness form is available at www.kingcounty.gov/courts/scforms.
If parties wish to request a CR 16 conference, they must contact the assigned court. Plaintiff’s/petitioner’s
counsel is responsible for contacting the other parties regarding the report.

B. Settlement/Mediation/ADR
a. Forty five (45) days before the trial date, counsel for plaintiff/petitioner shall submit a written settlement
demand. Ten (10) days after receiving plaintiff’s/petitioner’s written demand, counsel for
defendant/respondent shall respond (with a counter offer, if appropriate).

b. Twenty eight (28) days before the trial date, a Settlement/Mediation/ADR conference shall have been
held. FAILURE TO COMPLY WITH THIS SETTLEMENT CONFERENCE REQUIREMENT MAY RESULT
IN SANCTIONS.

C. Trial
Trial is scheduled for 9:00 a.m. on the date on the case schedule or as soon thereafter as convened by the
court. The Friday before trial, the parties should access the court’s civil standby calendar on the King County
Superior Court website www.kingcounty.gov/courts/superiorcourt to confirm the trial judge assignment.

MOTIONS PROCEDURES

A. Noting of Motions

Dispositive Motions: All summary judgment or other dispositive motions will be heard with oral argument
before the assigned judge. The moving party must arrange with the hearing judge a date and time for the
hearing, consistent with the court rules. Local Civil Rule 7 and Local Civil Rule 56 govern procedures for
summary judgment or other motions that dispose of the case in whole or in part. The local civil rules can be
found at www.kingcounty.gov/courts/clerk/rules/Civil.

Non-dispositive Motions: These motions, which include discovery motions, will be ruled on by the
assigned judge without oral argument, unless otherwise ordered. All such motions must be noted for a date
by which the ruling is requested; this date must likewise conform to the applicable notice requirements.
Rather than noting a time of day, the Note for Motion should state “Without Oral Argument.” Local Civil Rule


                                                                                                                    3
           Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 27 of 54



7 governs these motions, which include discovery motions. The local civil rules can be found at
www.kingcounty.gov/courts/clerk/rules/Civil.

Motions in Family Law Cases not involving children: Discovery motions to compel, motions in limine,
motions relating to trial dates and motions to vacate judgments/dismissals shall be brought before the
assigned judge. All other motions should be noted and heard on the Family Law Motions calendar. Local
Civil Rule 7 and King County Family Law Local Rules govern these procedures. The local rules can be
found at www.kingcounty.gov/courts/clerk/rules.

Emergency Motions: Under the court’s local civil rules, emergency motions will usually be allowed only
upon entry of an Order Shortening Time. However, some emergency motions may be brought in the Ex
Parte and Probate Department as expressly authorized by local rule. In addition, discovery disputes may be
addressed by telephone call and without written motion, if the judge approves in advance.

B. Original Documents/Working Copies/ Filing of Documents: All original documents must be filed
with the Clerk’s Office. Please see information on the Clerk’s Office website at
www.kingcounty.gov/courts/clerk regarding the requirement outlined in LGR 30 that attorneys must e-file
documents in King County Superior Court. The exceptions to the e-filing requirement are also available on
the Clerk’s Office website. The local rules can be found at www.kingcounty.gov/courts/clerk/rules.

The working copies of all documents in support or opposition must be marked on the upper right corner of
the first page with the date of consideration or hearing and the name of the assigned judge. The assigned
judge’s working copies must be delivered to his/her courtroom or the Judges’ mailroom. Working copies of
motions to be heard on the Family Law Motions Calendar should be filed with the Family Law Motions
Coordinator. Working copies can be submitted through the Clerk’s office E-Filing application at
www.kingcounty.gov/courts/clerk/documents/eWC.

Service of documents: Pursuant to Local General Rule 30(b)(4)(B), e-filed documents shall be
electronically served through the e-Service feature within the Clerk’s eFiling application. Pre-registration to
accept e-service is required. E-Service generates a record of service document that can be e-filed. Please
see the Clerk’s office website at www.kingcounty.gov/courts/clerk/documents/efiling regarding E-Service.

Original Proposed Order: Each of the parties must include an original proposed order granting requested
relief with the working copy materials submitted on any motion. Do not file the original of the proposed
order with the Clerk of the Court. Should any party desire a copy of the order as signed and filed by the
judge, a pre-addressed, stamped envelope shall accompany the proposed order. The court may distribute
orders electronically. Review the judge’s website for information:
www.kingcounty.gov/courts/SuperiorCourt/judges.

Presentation of Orders for Signature: All orders must be presented to the assigned judge or to the Ex
Parte and Probate Department, in accordance with Local Civil Rules 40 and 40.1. Such orders, if presented
to the Ex Parte and Probate Department, shall be submitted through the E-Filing/Ex Parte via the Clerk
application by the attorney(s) of record. E-filing is not required for self-represented parties (non-attorneys). If
the assigned judge is absent, contact the assigned court for further instructions. If another judge enters an
order on the case, counsel is responsible for providing the assigned judge with a copy.

Proposed orders finalizing settlement and/or dismissal by agreement of all parties shall be presented
to the Ex Parte and Probate Department. Such orders shall be submitted through the E-Filing/Ex Parte
via the Clerk application by the attorney(s) of record. E-filing is not required for self-represented parties (non-
attorneys). Formal proof in Family Law cases must be scheduled before the assigned judge by contacting
the bailiff, or formal proof may be entered in the Ex Parte Department. If final order and/or formal proof
are entered in the Ex Parte and Probate Department, counsel is responsible for providing the
assigned judge with a copy.

C. Form
Pursuant to Local Civil Rule 7(b)(5)(B), the initial motion and opposing memorandum shall not exceed 4,200
words and reply memoranda shall not exceed 1,750 words without authorization of the court. The word count


                                                                                                                  3
          Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 28 of 54



includes all portions of the document, including headings and footnotes, except 1) the caption; 2) table of
contents and/or authorities, if any; and 3): the signature block. Over-length memoranda/briefs and motions
supported by such memoranda/briefs may be stricken.

IT IS SO ORDERED. FAILURE TO COMPLY WITH THE PROVISIONS OF THIS ORDER MAY RESULT
IN DISMISSAL OR OTHER SANCTIONS. PLAINTIFF/PEITITONER SHALL FORWARD A COPY OF THIS
ORDER AS SOON AS PRACTICABLE TO ANY PARTY WHO HAS NOT RECEIVED THIS ORDER.




                                                                     PRESIDING JUDGE




                                                                                                              3
Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 29 of 54
Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 30 of 54
Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 31 of 54
                Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 32 of 54




 1                                                   FILED
                                              2021 FEB 25 12:59 PM
 2                                                KING COUNTY
                                             SUPERIOR COURT CLERK
 3                                                   E-FILED
                                             CASE #: 21-2-02611-3 SEA
 4

 5
                 SUPERIOR COURT
 6          KING COUNTY, WASHINGTON

 7
        T.S.,
                                Plaintiff,                      NO:
 8
                     v.
 9      TOTE, Inc., TOTE Services, LLC, Kevin Stith,
        and Efren Ramos Sosa,                                   MOTION FOR USE OF
10                   Defendants.                                INITIALS
11

12     I.       Relief Requested.
13       COMES NOW the Plaintiff, by and through her attorney of record, and respectfully requests
14   the Court to use of the initials of her name for the party name in this matter. Plaintiff requests to
15   use the following initials for this court matter: “T.S.”
16

17    II.       Statement of Facts.
18
        The Plaintiff is a resident of Washington. She filed a discrimination case against the TOTE,
19
     Inc., TOTE Services, LLC, Kevin Stith, and Efren Ramos Sosa on 1/28/2021. Plaintiff has
20
     initiated this request to use initials within 60 days of filing the case. If the Plaintiff’s name is
21
     publicly available, it would put her at risk for harassment, abuse and bias. The open administration
22

23

24
                                                                                   Lavender Rights Project
25                                                                                       1004 MLK Way,
            1
                                                                                      Tacoma, WA 98405
26                                                                                  Phone (206) 639-7955
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 33 of 54




 1   of justice will not be prejudiced by using the Plaintiff’s initials instead of her name. The initials

 2   for Plaintiff’s legal name are “T.S.”

 3
     III.    Statement of Issues.
 4

 5          At issue is whether Plaintiff’s interest in using initials for her party name is appropriate

 6   for this type of proceeding. Plaintiff is requesting the use of initials for this civil employment

 7   discrimination matter. Plaintiff should be allowed to use initials for this case matter as is her right

 8   under local rules. Plaintiff’s right to privacy outweighs any public interest in knowing her full

 9   name for this court matter. The local rules of King County Superior Court provide for the use of

10   initials as per Order of Judge so long as it is requested within 60 days of the commencement of

11   proceedings. The request to use initials is analogous to a request to seal or redact case records in

12   that is asks the Court to protect a private personal right over the public’s right to know certain

13   information.

14
      IV.    Evidence Relied Upon
15

16          The Plaintiff experienced discrimination based on her sex and sexual orientation as a

17   mate on a commercial shipping vessel. The shipping industry significantly lacks equitable

18   representation of women or LGBT individuals, and including the Plaintiff’s full name will

19   increase the likelihood of future discrimination and ostracization from other shipping

20   companies when she seeks employment. Moreover, the Plaintiff has already faced hostility

21   and intimidation as a result of her complaints to Human Resources about her treatment.

22   Using only her initials will better protect her from future discrimination in the shipping

23   industry.

24
                                                                                    Lavender Rights Project
25                                                                                        1004 MLK Way,
             2
                                                                                       Tacoma, WA 98405
26                                                                                   Phone (206) 639-7955
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 34 of 54




 1     V.    Authority.

 2
            Plaintiff’s request to use initials in lieu of her name meets the criteria set for sealing or
 3
     redacting case records. The Public Records Act of WA establishes an affirmative duty to disclose
 4
     public records unless the records fall within specific statutory exemptions. Spokane Police Guild
 5
     v. Liquor Control Bd., 112 Wash.2d 30, 36 (1989). The party attempting to avoid disclosure bears
 6
     the burden of proving an exemption applies. Ameriquest Mortg. Co. v. Office of Att'y Gen., 177
 7
     Wash.2d 467, 486-87 (2013). However, access to court records is not absolute and should be
 8
     consistent with reasonable expectations of personal privacy as provided by article I, section 7 of
 9
     the Washington State Constitution. This request to seal the records in question is consistent with
10
     this Constitutional policy of protecting reasonable expectations of privacy and falls within the
11
     statutory exemption of protected private health information.
12

13          Washington State General Rule 15 allows for the sealing of civil court records by request

14   of the party as does Local General Rule 15. After a hearing on the motion to seal, the court may

15   order court files and records to be sealed if the court makes and enters written findings that the

16   specific sealing or redaction is justified by compelling privacy or safety concerns that outweigh

17   the public interest in access to the court record. GR 15(c). Here compelling circumstances exist

18   that require allowing the plaintiff to proceed anonymously in the court file as failure to do so

19   would result in the disclosure of personal information to the detriment of the Plaintiff. Nor would

20   redaction of the documents suffice to protect the information from disclosure as the entire file and

21   entire documents themselves would have to be redacted.

22

23

24
                                                                                  Lavender Rights Project
25                                                                                      1004 MLK Way,
            3
                                                                                     Tacoma, WA 98405
26                                                                                 Phone (206) 639-7955
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 35 of 54




 1          The request of this Plaintiff satisfies the elements required for sealing records: first, the

 2   Plaintiff has demonstrated a legitimate need for a protective interest in sealing this record in order

 3   to protect herself from future professional and person harm that results from the disclosures

 4   currently included in the court record and the threat of disclosure of this vulnerable information

 5   is serious and imminently threatens the Plaintiff’s professional interests and personal safety;

 6   second, the hearing to request the sealing of these records will provide opportunity for objections;

 7   third, sealing the entire record will be the most effective means to protect the interests of the

 8   Plaintiff that are being threatened; and fourth a redaction may be less restrictive but will not be

 9   as effective as nearly all of the case record would need to be redacted including whole documents,

10   party names and the court matter title, and it is more effective and protective to seal the entire

11   case record; lastly, the interests of the public do not outweigh the interests of the Plaintiff in the

12   matter at hand. Seattle Times Company vs Ishikawa, 97 Wn.2d 30 (1982) 640 P.2d 716. There is

13   little need for the public to maintain record of an individual’s name and sexual orientation.

14   Finally, this requested Order is for an indefinite duration as the Plaintiff’s risk remains indefinite

15   if these records were to remain public.

16

17   Conclusion

18
            The use of initials in lieu of party names is justified for the protection of the identity of
19
     the individual whose private information is the subject of this action. Accordingly, the Plaintiff
20
     requests permission to use initials for her party name by Order of this Court.
21

22   DATED: February 25, 2021

23   Respectfully submitted,

24
                                                                                    Lavender Rights Project
25                                                                                        1004 MLK Way,
            4
                                                                                       Tacoma, WA 98405
26                                                                                   Phone (206) 639-7955
            Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 36 of 54




 1

 2

 3   Morgan Mentzer, WSBA # 47483
     Attorney for Plaintiff
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                Lavender Rights Project
25                                                                    1004 MLK Way,
           5
                                                                   Tacoma, WA 98405
26                                                               Phone (206) 639-7955
         Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 37 of 54




                                                      FILED
                                            2021 FEB 25 01:04 PM
                                                KING COUNTY
                                           SUPERIOR COURT CLERK
                                                   E-FILED
                                           CASE #: 21-2-02611-3 SEA




              IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                         IN AND FOR THE COUNTY OF KING
                                                                   CASE NO. 21-2-02611-3SEA
  In re Matter of:                                                 NOTICE OF COURT DATE (Judges)
                                                                   (NOTICE FOR HEARING)
  T.S.                                                             SEATTLE COURTHOUSE ONLY
                                                                   (Clerk's Action Required) (NTHG)
                                                      Plaintiff,
  &

  TOTE, Inc., TOTE Services, LLC, Kevin Stith, and Efren
  Ramos Sosa

                                                  Defendants.

TO:      THE CLERK OF THE COURT and to all other parties per list on Page 2:
         PLEASE TAKE NOTICE that an issue of law in this case will be heard on the date below and the Clerk is
         directed to note this issue on the calendar checked below.
Calendar Date: 3/5/2021_____________________ Day of Week: Friday_________________________
Nature of Motion: Motion to Use Initials___________________________________________________
                        CASES ASSIGNED TO INDIVIDUAL JUDGES – SEATTLE
  If oral argument on the motion is allowed (LCR 7(b)(2)), contact staff of assigned judge to schedule date and time
  before filing this notice. Working Papers: The judge’s name, date and time of hearing must be noted in the upper
  right corner of the Judge's copy. Deliver Judge's copies to Judges’ Mailroom at C-203
  [x] Without oral argument (Mon - Fri)
  [ ] With oral argument Hearing               Date/Time:_______________________________
             Judge's Name: North________________________ Trial Date: 1/24/2022__________________
                          CHIEF CRIMINAL DEPARTMENT – SEATTLE (E-1201)
  [ ] Bond Forfeiture 3:15 pm, 2nd Thursday of each month
  [ ] Extraordinary Writs from criminal or infraction (Show Cause Hearing) LCR 98.40(d)    3:00 p.m. Mon-Thurs.
  [ ] Certificates of Rehabilitation- Weapon Possession (Convictions from Limited Jurisdiction Courts)
  3:30 First Tues of each month
                       CHIEF CIVIL DEPARTMENT – SEATTLE (Please report to W-928)
  Deliver working copies to Judges’ Mailroom, Room C-203. In upper right corner of papers write “Chief Civil
  Department” or judge's name and date of hearing
  [ ] Extraordinary Writs (Show Cause Hearing) (LCR 98.40) 1:30 p.m. Thurs/Fri
  [ ] Supplemental Proceedings/ Judicial Subpoenas (1:30 pm Thurs/Fri)(LCR 69)
  [ ] Motions to Consolidate with multiple judges assigned (LCR 42) (without oral argument) M-F
  [ ] Structured Settlements (1:30 pm Thurs/Fri))(LCR 40(2)(S))
                                                  Non-Assigned Cases:
  [ ] Non-Dispositive Motions M-F (without oral argument).
  [ ] Dispositive Motions and Revisions (1:30 pm Thurs/Fri).
  [ ] Certificates of Rehabilitation (Employment) 1:30 pm Thurs/Fri (LR 40(a)(2)(B))
  You may list an address that is not your residential address where you agree to accept legal documents.


NOTICE OF COURT DATE – SEATTLE COURTHOUSE ONLY                                                   Page 1
www.kingcounty.gov/courts/scforms
          Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 38 of 54




Sign: _______________________________ Print/Type Name: Morgan Mentzer_________________
WSBA # 47483_________________ (if attorney)      Attorney for: Plaintiff________________________________
Address: 1004 MLK Jr Way________________________________ City, State, Zip Tacoma, WA 98405
Telephone: (206) 639-7955 Email Address: morgan@lavenderrightsproject.org____________ Date: 2/25/2021

         DO NOT USE THIS FORM FOR FAMILY LAW OR EX PARTE MOTIONS.

  LIST NAMES AND SERVICE ADDRESSES FOR ALL NECESSARY PARTIES REQUIRING NOTICE



 Name__________________________________                             Name__________________________________
 Service Address:_________________________                          Service Address:_________________________
 City, State, Zip___________________________                        City, State, Zip___________________________
 WSBA# _______Atty. For:__________________                          WSBA# _______Atty. For:__________________
 Telephone #:                                                       Telephone #:
 Email Address: _____________________________                       Email Address: ______________________________



 Name__________________________________                             Name__________________________________
 Service Address:_________________________                          Service Address:_________________________
 City, State, Zip___________________________                        City, State, Zip___________________________
 WSBA# _______Atty. For:__________________                          WSBA# _______Atty. For:__________________
 Telephone #:                                                       Telephone #:
 Email Address: _____________________________                       Email Address: ______________________________

                                     IMPORTANT NOTICE REGARDING CASES

Party requesting hearing must file motion & affidavits separately along with this notice. List the names, addresses and telephone
numbers of all parties requiring notice (including GAL) on this page. Serve a copy of this notice, with motion documents, on all
parties.

The original must be filed at the Clerk's Office not less than six court days prior to requested hearing date, except for Summary
Judgment Motions (to be filed with Clerk 28 days in advance).

THIS IS ONLY A PARTIAL SUMMARY OF THE LOCAL RULES AND ALL PARTIES ARE ADVISED TO CONSULT WITH AN
ATTORNEY.

The SEATTLE COURTHOUSE is in Seattle, Washington at 516 Third Avenue. The Clerk’s Office is on the sixth floor, room
E609. The Judges’ Mailroom is Room C-203.



NOTICE OF COURT DATE – SEATTLE COURTHOUSE ONLY                                                               Page 2
www.kingcounty.gov/courts/scforms
         Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 39 of 54




                                                      FILED
                                            2021 MAR 03 03:25 PM
                                                KING COUNTY
                                           SUPERIOR COURT CLERK
                                                   E-FILED
                                           CASE #: 21-2-02611-3 SEA




              IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                         IN AND FOR THE COUNTY OF KING
                                                                   CASE NO. 21-2-02611-3 SEA
  In re Matter of:                                                 AMENDED NOTICE OF COURT
                                                                   DATE (Judges)
  T.S.                                                             (NOTICE FOR HEARING)
                                                                   SEATTLE COURTHOUSE ONLY
                                                      Plaintiff,   (Clerk's Action Required) (NTHG)
  &

  TOTE, Inc., TOTE Services, LLC, Kevin Stith, and Efren
  Ramos Sosa

                                                  Defendants.

TO:      THE CLERK OF THE COURT and to all other parties per list on Page 2:
         PLEASE TAKE NOTICE that an issue of law in this case will be heard on the date below and the Clerk is
         directed to note this issue on the calendar checked below.
Calendar Date: 3/9/2021_____________________ Day of Week: Tuesday_______________________
Nature of Motion: Motion to Use Initials___________________________________________________
                           CASES ASSIGNED TO INDIVIDUAL JUDGES – SEATTLE
  If oral argument on the motion is allowed (LCR 7(b)(2)), contact staff of assigned judge to schedule date and time
  before filing this notice. Working Papers: The judge’s name, date and time of hearing must be noted in the upper
  right corner of the Judge's copy. Deliver Judge's copies to Judges’ Mailroom at C-203
  [x] Without oral argument (Mon - Fri)
  [ ] With oral argument Hearing               Date/Time:_______________________________
             Judge's Name: North________________________ Trial Date: 1/24/2022__________________
                          CHIEF CRIMINAL DEPARTMENT – SEATTLE (E-1201)
  [ ] Bond Forfeiture 3:15 pm, 2nd Thursday of each month
  [ ] Extraordinary Writs from criminal or infraction (Show Cause Hearing) LCR 98.40(d)    3:00 p.m. Mon-Thurs.
  [ ] Certificates of Rehabilitation- Weapon Possession (Convictions from Limited Jurisdiction Courts)
  3:30 First Tues of each month
                       CHIEF CIVIL DEPARTMENT – SEATTLE (Please report to W-928)
  Deliver working copies to Judges’ Mailroom, Room C-203. In upper right corner of papers write “Chief Civil
  Department” or judge's name and date of hearing
  [ ] Extraordinary Writs (Show Cause Hearing) (LCR 98.40) 1:30 p.m. Thurs/Fri
  [ ] Supplemental Proceedings/ Judicial Subpoenas (1:30 pm Thurs/Fri)(LCR 69)
  [ ] Motions to Consolidate with multiple judges assigned (LCR 42) (without oral argument) M-F
  [ ] Structured Settlements (1:30 pm Thurs/Fri))(LCR 40(2)(S))
                                                  Non-Assigned Cases:
  [ ] Non-Dispositive Motions M-F (without oral argument).
  [ ] Dispositive Motions and Revisions (1:30 pm Thurs/Fri).
  [ ] Certificates of Rehabilitation (Employment) 1:30 pm Thurs/Fri (LR 40(a)(2)(B))
  You may list an address that is not your residential address where you agree to accept legal documents.


NOTICE OF COURT DATE – SEATTLE COURTHOUSE ONLY                                                   Page 1
www.kingcounty.gov/courts/scforms
          Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 40 of 54




Sign: _______________________________ Print/Type Name: Morgan Mentzer_________________
WSBA # 47483_________________ (if attorney)      Attorney for: Plaintiff________________________________
Address: 1004 MLK Jr Way________________________________ City, State, Zip Tacoma, WA 98405
Telephone: (206) 639-7955 Email Address: morgan@lavenderrightsproject.org____________ Date: 3/3/2021

         DO NOT USE THIS FORM FOR FAMILY LAW OR EX PARTE MOTIONS.

  LIST NAMES AND SERVICE ADDRESSES FOR ALL NECESSARY PARTIES REQUIRING NOTICE



 Name__________________________________                             Name__________________________________
 Service Address:_________________________                          Service Address:_________________________
 City, State, Zip___________________________                        City, State, Zip___________________________
 WSBA# _______Atty. For:__________________                          WSBA# _______Atty. For:__________________
 Telephone #:                                                       Telephone #:
 Email Address: _____________________________                       Email Address: ______________________________



 Name__________________________________                             Name__________________________________
 Service Address:_________________________                          Service Address:_________________________
 City, State, Zip___________________________                        City, State, Zip___________________________
 WSBA# _______Atty. For:__________________                          WSBA# _______Atty. For:__________________
 Telephone #:                                                       Telephone #:
 Email Address: _____________________________                       Email Address: ______________________________

                                     IMPORTANT NOTICE REGARDING CASES

Party requesting hearing must file motion & affidavits separately along with this notice. List the names, addresses and telephone
numbers of all parties requiring notice (including GAL) on this page. Serve a copy of this notice, with motion documents, on all
parties.

The original must be filed at the Clerk's Office not less than six court days prior to requested hearing date, except for Summary
Judgment Motions (to be filed with Clerk 28 days in advance).

THIS IS ONLY A PARTIAL SUMMARY OF THE LOCAL RULES AND ALL PARTIES ARE ADVISED TO CONSULT WITH AN
ATTORNEY.

The SEATTLE COURTHOUSE is in Seattle, Washington at 516 Third Avenue. The Clerk’s Office is on the sixth floor, room
E609. The Judges’ Mailroom is Room C-203.



NOTICE OF COURT DATE – SEATTLE COURTHOUSE ONLY                                                               Page 2
www.kingcounty.gov/courts/scforms
Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 41 of 54




                              FILED
                          2021 MAR 09
                          KING COUNTY
                      SUPERIOR COURT CLERK

                      CASE #: 21-2-02611-3 SEA
Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 42 of 54
            Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 43 of 54




 1

 2

 3

 4
                               SUPERIOR COURT OF WASHINGTON
 5                                    FOR KING COUNTY
 6
        T.S.,
 7                             Plaintiff,
                     v.                                   No. 21-2-02611-3 SEA
 8
        TOTE Services, LLC,
 9                             Defendants.                AMENDED COMPLAINT FOR
10                                                        DAMAGES

11

12

13          COMES NOW the Plaintiff T.S. and complains of TOTE Services, LLC, as well as

14   associated, predecessor and successor entities, (hereinafter, “TOTE”):

15                             I.       PRELIMINARY STATEMENT

16          In this suit, T.S., a gay woman, challenges the unlawful treatment she suffered while

17   employed as a Third Mate aboard the TOTE vessel M/V Perla Del Caribe. T.S. was subjected to

18   homophobic harassment and thinly veiled threats by Able-Bodied Seaman Efren Ramos Sosa

19   during their daily watch shifts together. When she brought the issue to the Captain, Kevin Stith,

20   he excused Ramos Sosa’s behavior, forbade T.S. to talk about being gay, discouraged her from

21   calling HR, and then ordered her to stay in her cabin for nine hours. No action was taken by

22   Captain Stith or TOTE to protect the Plaintiff. T.S. fled the M/V Perla Del Caribe as soon as

23   HR agreed to fly her home.

24          After these traumatizing experiences, T.S.—who aspired to have a long career as a

25   seaman—is fearful to the shipping industry out of fear for her safety. She has suffered great


     AMENDED COMPLAINT FOR DAMAGES                                                Lavender Rights Project
     Page 1 of 10                                                     1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
              Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 44 of 54




 1   financial and emotional losses, and continues to experience medical problems due to the effects

 2   of the trauma.

 3                           II.     PARTIES, JURISDICTION, AND VENUE

 4
     1. Plaintiff resides in Seattle, Washington. She was at all times material to this action a
 5
          resident of Kitsap County, Washington.
 6

 7   2. Defendant TOTE Services, LLC, is a Foreign Limited Liability Company doing business in

 8        in Federal Way, King County, Washington.

 9   3. Defendant Kevin Stith was the Captain of the TOTE vessel where the events of this case

10        took place, and is a resident of New Orleans.
11   4. Defendant Efren Ramos Sosa was an Able Bodied Seaman on the TOTE vessel where the
12
          events of this case took place, and is a resident of San Juan/Puerto Rico.
13
     5. Jurisdiction is proper in King County Superior Court pursuant to RCW 2.08.010 and
14
          the “Savings to Suitors Clause,” 28 U.S.C. § 1333(1).
15
     6. Venue is proper in King County, Washington pursuant to RCW 4.12.025.
16
     7. Plaintiff has obtained proper service of process on Defendants.
17

18                                   III.    FACTUAL ALLEGATIONS
19

20   1.      T.S. was hired on December 6, 2018, as a Third Officer on the M/V Perla Del Caribe.

21   She reported to Captain Kevin Stith, and worked daily with Able-Bodied Seaman Efren Ramos

22   Sosa.

23   2.      T.S. took measures to keep her personal life private and to ward off sexism and
24   homophobia from coworkers. T.S. wore a fake wedding ring, and kept quiet about her sexual
25

     AMENDED COMPLAINT FOR DAMAGES                                                  Lavender Rights Project
     Page 2 of 10                                                       1004 MLK Way, Tacoma, WA 98405
                                                                         P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 45 of 54




     orientation. T.S. anticipated that men on the ship would react badly if they knew she was gay
 1
     because of the sexist and homophobic culture that she had experienced under Captain Stith on a
 2

 3   previous hitch and in the industry at large.

 4   2.     T.S. and Mr. Ramos Sosa were scheduled to work the same watch shift. Mr. Ramos Sosa

 5   talked constantly about his girlfriend, including their sex life, while on watch with T.S. After

 6   two weeks of daily 4-hour watch shifts during which Mr. Ramos Sosa talked about his
 7   girlfriend, T.S. mentioned that she was also seeing a woman casually back home.
 8
     3.     As soon Mr. Ramos Sosa learned that T.S. was gay, his attitude towards her became
 9
     openly hostile. Mr. Ramos Sosa refused to follow her orders, although she was his superior
10
     officer. When she would give him an order, he would frequently respond, “Fuck you, I’m not
11
     doing that.”
12
     4.     Between December 21st and 24th of 2018, Mr. Ramos Sosa made degrading comments
13
     to T.S. about how unimportant her job was, saying that she didn’t know anything about
14

15   shipping, and that he had more responsibility than her.

16   5.     Mr. Ramos Sosa also told T.S. that “all gays are faggots.”

17   5.     On another occasion, Mr. Ramos Sosa told T.S. that he holds grudges against people,

18   and that he had set a car on fire before to get revenge on someone who had “wronged him.”

19   6.     T.S. reported the harassment and veiled threats to Chief Officer Douglas Voss on several
20   occasions between December 24, 2018, and January 2, 2019, but insufficient steps were taken to
21
     address the behavior.
22
     7.     T.S. remained professional and only engaged with Mr. Ramos Sosa when absolutely
23
     necessary. However, Mr. Ramos Sosa frequently refused to do his job, which T.S., as his
24
     supervisor, could not let slide.
25

     AMENDED COMPLAINT FOR DAMAGES                                               Lavender Rights Project
     Page 3 of 10                                                    1004 MLK Way, Tacoma, WA 98405
                                                                      P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 46 of 54




     8.      On January 2, 2019, T.S. asked Mr. Ramos Sosa not to sit down on watch, as it was
 1
     against the rules. He responded, “Hell no, you ain’t going to do a power trip on my ass.” T.S.
 2

 3   had to call the Captain to get Mr. Ramos Sosa to comply. Refusing to follow a superior officer’s

 4   orders is a fireable offense.

 5   9.      When T.S. attempted to explain the situation, Captain Stith put his hand in her face and

 6   said, “No. Not your turn.” He then asked Mr. Ramos Sosa to comply with T.S.’s orders “for
 7   him.” Mr. Ramos Sosa at first refused, but the Captain eventually talked him into it. Again,
 8
     refusing a superior officer’s orders should have come with some form of discipline, but Mr.
 9
     Ramos Sosa was allowed to go on with his work as usual.
10
     10.     When T.S. reported Mr. Ramos Sosa’s ongoing behavior to Captain Stith later that day,
11
     he responded that she should not have talked about being gay. He said, explicitly, that Mr.
12
     Ramos Sosa had a problem with her being a “young gay female.” He ordered her never to talk
13
     about her personal life again, and discouraged her from calling HR so he could have more time
14

15   to “change [Mr. Ramos Sosa’s] mind about homophobia.” He refused to switch her shift so she

16   could get away from her harasser.

17   11.     Almost immediately after this conversation, the Captain asked Mr. Ramos Sosa about

18   his girlfriend in front of T.S. It was clear that the rule was not “don’t talk about your

19   relationships,” but rather, “don’t talk about being gay.”
20   12.     On January 3, 2019, T.S. observed Mr. Ramos Sosa writing in a journal for 45 minutes
21
     and not fulfilling his duties, including not updating the ship’s heading. Being on watch is like
22
     being a lifeguard; any activity that would take your eyes off of the water is strictly prohibited,
23
     for safety reasons. When T.S. asked him to please stop writing, he responded, “Do you think I
24
     give a shit what you say?” T.S. called the Captain to intervene.
25

     AMENDED COMPLAINT FOR DAMAGES                                                  Lavender Rights Project
     Page 4 of 10                                                       1004 MLK Way, Tacoma, WA 98405
                                                                         P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 47 of 54




     13.    When Captain Stith arrived on the bridge, he did not allow T.S. to explain, but instead
 1
     ordered her to go to her room and stay in there until he released her. The Captain kept her in her
 2

 3   room for 9 hours.

 4   14.    For the first 20 minutes of being confined to her room, T.S.’s intra-ship phone line

 5   appeared to be disabled. She asked Captain Stith if she could use the ship’s satellite phone to

 6   call HR.
 7   15.    When she got in touch with HR at around 9:30 am, the HR representative said they
 8
     would not pay to fly her home until the HR investigation was complete. This could have been
 9
     months.
10
     16.    T.S. was terrified, and wanted to leave the ship immediately. She sent HR her notes on
11
     the situation, ending with: “Please help me.”
12
     17.    At 11:00 am, the Captain came by T.S.’s cabin and told her he felt like he “let her
13
     down.” However, he did not release her from her room.
14

15   18.    At 4:00 pm, T.S. asked if she could go to work. The Captain said he didn’t know yet.

16   19.    While she was confined to her room, she missed the opportunity to do overtime work

17   from 1:00 to 5:00 pm.

18   20.    At 6:00 pm, the Captain called T.S. and told her he was going to let her go back to work

19   for the night’s watch shift with a different Able Bodied Seaman, Cole Linnell.
20   21.    At 9:00 pm, the Captain accused T.S. of missing an inspection. T.S. explained that this
21
     specific inspection wasn’t part of her duties, but she was willing to take it on in the future. The
22
     Captain agreed, but then told T.S. that he had actually already done this inspection on December
23
     28, 2018. T.S. found it strange that the Captain had accused her of forgetting about a task that
24
     was not assigned to her and that he had already completed 6 days prior.
25

     AMENDED COMPLAINT FOR DAMAGES                                                 Lavender Rights Project
     Page 5 of 10                                                      1004 MLK Way, Tacoma, WA 98405
                                                                        P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 48 of 54




     22.    After experiencing mistreatment by both the AB and the Captain, T.S. started keeping
 1
     her room locked because she was afraid someone would take or tamper with the log that she
 2

 3   was keeping.

 4   23.    The next day, when she went to the galley to order breakfast, she saw Mr. Ramos Sosa

 5   and did not feel comfortable being in the same room as him. She was astounded that he had not

 6   been sent home for his harassment against her, and began to realize that no one on the ship had
 7   her back. She started taking all her meals back to her room.
 8
     24.    That morning, the Captain shadowed T.S. on her watch, scrutinizing her work for
 9
     mistakes. To T.S.’s knowledge, the Captain did not shadow any other employees in this way.
10
     25.    At 3:30 pm, T.S. was instructed to walk around the deck to look for something to do.
11
     She felt fearful of running into Mr. Ramos Sosa while alone on the deck.
12
     26.    At 4:00 pm, she asked the Captain if she could use the satellite phone to call her union
13
     representative because she was feeling unsafe.
14

15   27.    The Captain pressured T.S. to explain, again, why she felt unsafe. When she did, he

16   became defensive, and refused to do anything.

17   28.    In her logs from this time, T.S. describes the “mental torture” she was going through

18   because she was fearful of retaliation from both Mr. Ramos Sosa and the Captain.

19   29.    At 6:00 pm, T.S. again talked to the Captain about her safety concerns. This time, he
20   said she would not have to work with Mr. Ramos Sosa anymore. T.S. did not trust him or feel
21
     that the issue was truly resolved.
22
     30.    On January 5, T.S. woke up feeling, in her own words, “uncomfortable and
23
     emotionally exhausted/crying from feeling so continuously distraught, isolated, fearful of
24
     retaliation/targeting, and feeling unsafe.”
25

     AMENDED COMPLAINT FOR DAMAGES                                                Lavender Rights Project
     Page 6 of 10                                                     1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
             Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 49 of 54




     31.    The ship arrived in Puerto Rico. T.S. called HR and pleaded with them to help her get
 1
     off of the ship immediately. HR changed their tune, and offered to fly her to Florida the next
 2

 3   day. They said this was because she had said the specific words, “I feel unsafe,” that they were

 4   able to fly her back to the U.S. This was confusing to T.S., as she had been communicating her

 5   fear for her safety since the last incident, and had sent them her entire log of the harassment

 6   incidents.
 7   32.    Later that day, T.S. talked to Mr. Voss and told him everything that had been going on.
 8
     Mr. Voss responded, “I hope one day, as you get older, that you can see this from the Captain’s
 9
     side, and know how much he has going on, and how nice it is for him to be focusing on dealing
10
     with you.”
11
     33.    On the morning of January 6, 2019, T.S. volunteered to take the watch shift until noon,
12
     even though she was about to leave the ship and was not obligated to do this. During this shift,
13
     Mr. Voss called T.S. out on the radio for failing to unplug a refrigerated container from the
14

15   deck. Unplugging this container was not T.S.’s responsibility, and this call-out was another

16   contrived and baseless reprimand, just like the Captain accusing her of missing an inspection. It

17   was clear that Captain Stith and Mr. Voss were looking for reasons to get T.S. in trouble.

18   34.    Later that day, T.S. flew from Puerto Rico to Florida, and met with HR to discuss her

19   treatment on the ship. During this conversation, HR suggested that T.S., a gay woman, had been
20   in a sexual relationship with Mr. Ramos Sosa, and asked if she had ever sexually harassed him.
21
     HR told T.S. that it would take six weeks for them to conclude their investigation, but that she
22
     was “welcome to return to the ship at any time.”
23
     37.    Unable to go back to the incredibly hostile work environment with no changes made,
24
     T.S. sent in her resignation on February 28th, 2019.
25

     AMENDED COMPLAINT FOR DAMAGES                                                Lavender Rights Project
     Page 7 of 10                                                     1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
               Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 50 of 54




     38.      T.S. was constructively discharged after enduring homophobic and sexist harassment
 1
     from her AB and the Captain. The Captain not only participated in the harassment, but also
 2

 3   negligently refused to manage the AB’s behavior or follow anti-harassment procedures. T.S.

 4   had to flee the ship, whereas Mr. Ramos Sosa was able to carry on with his career.

 5   40.      T.S. has suffered greatly since being forced out of the industry. She was working as a

 6   waitress, then as a bartender, and is now unemployed. She does not feel safe returning to the
 7   shipping industry at all, which is significant because she spent considerable time and money on
 8
     education in this field, having graduated from the California Maritime Academy with a BS in
 9
     marine transportation, minor in law, and simultaneously earned the US Coast Guard Unlimited
10
     Tonnage 3rd Mate License.
11
     41.      Furthermore, T.S. can no longer access the $2,793.69 in her AMO Pension plan, which
12
     she would have had access to if she had worked 100 days at sea in 2019.
13
     42.      T.S. has been diagnosed with PTSD from the events that transpired on the TOTE vessel.
14

15   She has experienced trauma flashbacks, vomiting, fainting, recurring nightmares, insomnia,

16   hyper vigilance, hair pulling, vertigo, and headaches. She had to go to the ER on one occasion

17   after fainting during a particularly bad flashback.

18
                                        IV.     CAUSES OF ACTION
19
              The above paragraphs are herein incorporated by this reference.
20
     1. Discrimination: Defendants, by and through their actions and/or omissions, discriminated
21
           against Plaintiff T.S. on the basis of her sex and sexual orientation in violation of RCW
22
           49.60.
23

24

25

     AMENDED COMPLAINT FOR DAMAGES                                                Lavender Rights Project
     Page 8 of 10                                                     1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
              Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 51 of 54




 1   2. Harassment: Defendants, by and through their actions and/or omissions, harassed Plaintiff

 2        T.S. because of her sex and sexual orientation in violation of RCW 49.60 and WAC 162-32-

 3        040.

 4   3. Intentional Infliction of Emotional Distress: Defendants, by and through their actions

 5        and/or omissions, intentionally inflicted emotional distress upon Plaintiff T.S. in violation of

 6        RCW 49.60.

 7   4. Negligent Infliction of Emotional Distress: Defendants, by and through their actions

 8        and/or omissions, negligently inflicted emotional distress upon Plaintiff T.S. in violation of

 9        RCW 49.60.

10   5.   Constructive Discharge: The conduct, acts and omissions of Defendants were the

11        proximate cause of Plaintiff’s resignation from employment with TOTE, and constitute

12        constructive discharge in violation of RCW 49.60.

13   6. Maintenance and Cure: Plaintiff is entitled to compensation under the common law duty

14        of a ship owner to provide maintenance and cure.

15   7. Other Claims: Plaintiff reserves the right to conduct discovery into alternative claims and

16        additional defendants and to amend these charges as necessary.

17                                     VII. PRAYER FOR RELIEF

18   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

19   1. That the Plaintiff be awarded damages for humiliation, personal indignity, embarrassment,

20        fear, sadness, anger, anxiety, anguish and other forms of emotional distress she has

21        experienced, in an amount to be proven at trial;

22   2. That Plaintiff be awarded lost wages stemming from the constructive discharge;

23   3. That the Plaintiff be awarded pre- and post- judgment interest to the extent authorized by

24        law;

25

     AMENDED COMPLAINT FOR DAMAGES                                                   Lavender Rights Project
     Page 9 of 10                                                        1004 MLK Way, Tacoma, WA 98405
                                                                          P: (206) 639-7955 F: (206) 374-2853
            Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 52 of 54




 1   4. That Plaintiff be awarded compensation for the medical care needed to treat the

 2      psychological injuries inflicted aboard the vessel, as well as day-to-day living expenses,

 3      until she is fit for duty, or until she has reached a point where additional medical treatment

 4      will not help her;

 5   5. That Plaintiff be awarded all other actual damages;

 6   6. That Plaintiff be awarded his reasonable attorney’s fees and costs; and

 7   7. That Plaintiff be awarded such other relief as the Court deems just and proper.

 8
     DATED April 2, 2021.
 9
     Lavender Rights Project, by:
10

11

12   ___________________________
     Morgan Mentzer, WSBA #47483
13   Attorney for Plaintiff T.S.

14

15

16

17

18

19

20

21

22

23

24

25

     AMENDED COMPLAINT FOR DAMAGES                                                Lavender Rights Project
     Page 10 of 10                                                    1004 MLK Way, Tacoma, WA 98405
                                                                       P: (206) 639-7955 F: (206) 374-2853
               Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 53 of 54




 1

 2

 3

 4

 5

 6

 7                       SUPERIOR COURT FOR THE STATE OF WASHINGTON
                                      FOR KING COUNTY
 8
 9 T.S.,
                                                             No. 21-2-02611-3 SEA
10                                      Plaintiff,
                                                             NOTICE OF APPEARANCE
11
              v.                                             [CLERK’S ACTION REQUIRED]
12
     TOTE Services, LLC,
13
                                        Defendant.
14

15 TO:                  T.S., Plaintiff
16 AND TO:              Morgan Mentzer, Lavender Rights Project, Attorneys for Plaintiff
17
              PLEASE TAKE NOTICE that TOTE Services, LLC enters its appearance in this action
18
     by its undersigned attorneys and requests that all future paper or pleadings, except original
19
     process, be served upon its attorneys at their addresses stated below.
20
              DATED this 16th day of April, 2021.
21
                                                        DAVIS WRIGHT TREMAINE LLP
22                                                      Attorneys for TOTE Services, LLC
23                                                      By: /s/ Greg Hendershott
24                                                         Greg Hendershott, WSBA # 27838
                                                           Margaret Burnham, WBSA #47860
25                                                         929 108th Ave. NE, Suite 1500
                                                           Bellevue, WA 98004
26                                                         Telephone: (425) 646-6100
                                                           Email: greghendershott@dwt.com
27                                                                 megburnham@dwt.com
                                                                                     Davis Wright Tremaine LLP
     NOTICE OF APPEARANCE - 1                                                                 L AW O FFICE S
                                                                                        929 108th Ave. NE, Suite 1500
     4822-9968-9446v.1 0115159-000001                                                       Bellevue, WA 98004
                                                                                   425.646.6100 main · 425.646.6100 fax
               Case 2:21-cv-00520-BJR Document 1-1 Filed 04/16/21 Page 54 of 54



                                           CERTIFICATE OF SERVICE
 1
              I hereby certify that I caused the document to which this certificate is attached to be
 2
     delivered to the following as indicated:
 3
                Morgan Mentzer                                ☐   Messenger
 4              Lavender Rights Project                       ☐   U.S. Mail, postage prepaid
 5              1004 MLK Way                                  ☐   Federal Express
                Tacoma, WA 98405
                                                              ☐   Facsimile
 6              morgan@lavenderrightsproject.org
                                                              ☒   Email
 7              Attorneys for Plaintiffs                      ☒   ECF if signed up

 8
              Declared under penalty of perjury under the laws of the state of Washington dated at
 9
     Bellevue, Washington this 16th day of April, 2021.
10

11                                                  By /s/ Victoria White
                                                      Victoria White, Legal Assistant
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                                                       Davis Wright Tremaine LLP
     NOTICE OF APPEARANCE - 2                                                                   L AW O FFICE S
                                                                                          929 108th Ave. NE, Suite 1500
     4822-9968-9446v.1 0115159-000001                                                         Bellevue, WA 98004
                                                                                     425.646.6100 main · 425.646.6100 fax
